PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/448,925
Filing Date: 3 Mar 2017
Appellant(s): Zhang et al.



Linda M. Sivik 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/17/21.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/19/21 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
1. Claims 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0306430 (‘430) and US 2011/0104094 (094).
2. Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of
US 2015/0306430 (‘430) and US 2011/0104094 (‘094) as applied to claims 3-4 and 6-10 above, and further in view of US 2011/0223124 (‘124).
 (2) Response to Argument
Claims 3-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0306430 (‘430) and US 2011/0104094 (094).
 	Regarding the above rejection, appellants at page 9 of the Brief argue:
“The Final Office Action fails to point to disclosure in US’430 and US‘094 that would lead one of skill in the art to randomly isolate an example from US '430 which is which is substantially free of silicone conditioning agents and cationic conditioning polymers and somehow proceed to ‘094 and then arbitrarily look to Example 4 of US ‘094 in hair condition compositions to locate MQ resin and also amino silicone which has non-quaternized amino functional groups. Therefore, this is a conclusory statement with no basis other than the Final Office Action opinion. Further there is no discussion of or demonstration of data provided in
US’430 and US‘094 that would lead one of skill in the art to surprising hand-pick and randomly isolate an example from US ‘430 of a shampoo which is substantially free of silicone conditioning agents and cationic conditioning polymers and then arbitrarily look to Example 4 of US ‘094 in hair condition compositions to locate MQ resin and also amino silicone which has non-quaternized amino functional groups. Further there is no data in US’430 and US‘094 in support of the present invention wherein the method of the present invention provides both reduces fizziness and hair manageability “.
	In response to the above argument,  US ‘430  under claim 1, claims “ A method of inhibiting copper deposition on hair and facilitating the removal of copper deposited on hair ( this reads on “method of treating hair of claim 3 of instant application) and step a. of claim 1of  US ‘430 is drawn to “applying to the hair a shampoo composition (this reads on step a. “applying to the hair a shampoo composition of claim 3 of instant application) and step b. of claim 1of  US ‘430 is drawn to “ rinsing the shampoo composition from the hair (this reads on step b. “rinsing shampoo composition from the hair of claim 3 of instant application) and step c. of claim 1of  US ‘430 is drawn to “ applying to the hair a conditioner composition (this reads on step c. “applying to the hair a conditioning composition of claim 3 of instant application).
US ‘430 at ¶ [0049] teaches:

    PNG
    media_image2.png
    159
    451
    media_image2.png
    Greyscale


Instant specification at page 7, ll. 10-24 discloses the scope of “substantially free of silicone conditioning agents and cationic polymers” and the preferred amount is 0%.  
Examiner did not pick randomly example form US ‘430. US ‘430 exemplifies shampoo compositions, which are free of “substantially free of silicone conditioning agents and cationic polymers”. 

    PNG
    media_image3.png
    752
    1056
    media_image3.png
    Greyscale


Formulations C-F are drawn to shampoo formulations (reads on  step a. of claim 3 having the detersive surfactants drawn to ether sulfate ingredients (first and second) and cocoamidopropyl betaine and are free of cationic polymers and silicone conditioning agents).
¶ [0167] (claimed step c) and this conditioner has amino silicone and this is drawn to amodimethicone, which is amino silicone with non-quaternized amine functional group (claims 3-4 and 8) and amino dimethicone is an amino silicone wherein the amine functional groups are attached to polysiloxane backbone (claim 9). The conditioner formulations also have stearamidopropyl dimethyl amine and citric acid and the combination of these two ingredients form a cationic surfactant also has high melting fatty compound, which are stearyl alcohol and cetyl alcohol, and example has water, drawn to aqueous carrier of claim 10). US ‘430 does not exemplify in the conditioner composition claimed silicone resin, however US ‘430 at ¶ [0080] teaches adding additional components to shampoo or conditioner or leave on treatment and this includes silicone conditioning agent and teaches silicone resins and the suitable resins can be MQ resin. MQ resin is a conditioning agent taught by us ‘430. See ¶¶ [0082-0083, 0108-112]. One of ordinary skill in the art would add MQ resin or any of the conditioning agents taught in the above paragraphs to the conditioner compositions at ¶ [0167]. 
Examiner pointed to US ‘094, which teaches hair condition compositions and exemplifies (emphasis added) under example 4 MQ resin (claim 3) and also amino silicone, which has non-quaternized amino functional groups. The amino silicone is amino silicone-2 and this has non-quaternized amino functional group (claims 3 and 8). Example 4 also has another silicone which is amino silicone- 1 (amine functional group is attached to terminal ends of polysiloxane backbone, claim 9). Example 4 also has behenamidopropyl dimethyl amine and glutamic acid and the combination of these two ingredients form a cationic surfactant and this example also has high melting fatty compound, which is a mixture of stearyl alcohol and cetyl alcohol, and claim 10. US ‘094 at ¶ [0057] teaches that silicone compounds provide smoothness and softness on dry hair.
One of ordinary skill in the  hair care art would certainly be motivated  to treat hair by applying shampoo drawn to formulations C-F and rinse the hair and apply the conditioner formulations taught at  ¶ [0167]  by US ‘430 and modify the conditioner formulations of US ‘430  by adding example 4 formulation  of US ‘094 having MQ resin(silicone resin) and amino silicone to US ‘430 in view of US ‘430 which teaches adding MQ resin (silicone resin), a conditioning agent or any other conditioning agents to conditioner compositions and treat the hair by following the regimen taught by US ‘430 with the reasonable expectation of success that the hair treated by shampoo and conditioner provide the hair inhibition of copper deposition on hair and the modified conditioner composition which has MQ resin and amino silicone provide the hair improved product stability and color stability while providing conditioning benefits and coloring benefits to hair taught by US ‘094 and these advantages are beneficial to the consumer. 
Appellants at pages 6-8 of the Brief, point to data at pages 22-23 of the specification and argue that the method provides reduced frizziness and hair manageability and argue that nowhere in US ‘430 and US ‘094 does teach the method of treating hair the method comprising the steps of claim 3.
In response to above argument that the references do not teach the claimed method, the claimed invention is prima facie obvious over the combination of US ‘430 and US ‘094 for the detailed explanation supra.
In response to the unexpected results, the results are unpersuasive for the following enumerated reasons:

2. Closest prior art is formulations C-F of US ‘430. There is no comparison of these formulations with conditioner of US ‘430.
3. There is test results regarding frizziness for shampoo of example 2 (without silicones) and no results regarding manageability.
3. There is no test results regarding frizziness for shampoo of example 3 (without cationic polymer) and no results regarding manageability.
Instant specification at page 21 18-22 teaches:

    PNG
    media_image4.png
    141
    588
    media_image4.png
    Greyscale

 The above description explicitly states that improved conditioning such as reduced frizziness and improved hair manageability. Conditioning compositions in the examples have amino silicones, which are condition agents and thus the conditioner provide conditioning effect to hair without MQ resins and US ‘094 teaches conditioning compositions with amino silicones and MQ resins provide improved conditioning benefits and  US ‘094 at ¶ [0057] teaches that silicone compounds provide smoothness and softness on dry hair. Softness and smoothness means hair manageability. Thus the combination of the references teaches improved conditioning effects, which means reduced frizziness and improved manageability.
In re Harris, 409 F.3d 1339, 1343 (Fed. Cir. 2005).
	In conclusion, the unexpected results regarding reduced frizziness and hair manageability argued by Appellants is expected property since improved condition effect means reduced frizziness and improved hair manageability. See Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1372 (Fed. Cir. 2007).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2015/0306430 (‘430) and US 2011/0104094 (‘094) as applied to claims 3-4 and 6-10 above, and further in view of US 2011/0223124 (‘124).
Appellants at pages 15-16 of the Brief argue:
“The Final Office Action fails to point to disclosure in US’430 and US‘094 and further in view of US’124 that would lead one of skill in the art to randomly isolate an example from US '430 which is which is substantially free of silicone conditioning agents and cationic conditioning polymers and somehow proceed to ‘094 and then arbitrarily look to Example 4 of US ‘094 in hair condition compositions to locate MQ resin and also amino silicone which has non-quaternized amino functional groups. Therefore, this is a conclusory statement with no basis other than the Final Office Action opinion. Further there is no discussion of or demonstration of data provided in US’430 and US‘094 and further in view of US’124 that would lead one of skill in the art to surprising hand-pick and randomly isolate an example from US ‘430 of a shampoo
which is which is substantially free of silicone conditioning agents and cationic
conditioning polymers and then arbitrarily look to Example 4 of US ‘094 in hair condition compositions to locate MQ resin and also amino silicone which has non-quaternized amino functional groups. Further there is no data in US’430 and US‘094 and further in view of US’124 in support of the present invention wherein the method of the present invention provides both reduces fizziness (frizziness) and hair manageability. Appellant respectfully submits that the surprising and unexpected data reflecting the unexpected benefits of the claimed invention are in support of the claimed invention wherein one of skill in the art would not recognize the surprising and unobvious benefits provided by the claimed invention “.
	In response to the above argument, US ‘430  under claim 1, claims “ A method of inhibiting copper deposition on hair and facilitating the removal of copper deposited on hair ( this reads on “method of treating hair of claim 3 of instant application) and step a. of claim 1of  US ‘430 is drawn to “applying to the hair a shampoo composition (this reads on step a. “applying to the hair a shampoo composition of claim 3 of instant application) and step b. of claim 1of  US ‘430 is drawn to “ rinsing the shampoo composition from the hair (this reads on step b. “rinsing shampoo composition from the hair of claim 3 of instant application) and step c. of claim 1of  US ‘430 is drawn to “ applying to the hair a conditioner composition (this reads on step c. “applying to the hair a conditioning composition of claim 3 of instant application).
US ‘430 at ¶ [0049] teaches:

    PNG
    media_image2.png
    159
    451
    media_image2.png
    Greyscale

Thus US ‘430 teaches the conditioner composition provides desired conditioning benefits in addition to inhibiting the deposition of copper on hair.
Instant specification at page 7, ll. 10-24 discloses the scope of “substantially free of silicone conditioning agents and cationic polymers” and the preferred amount is 0%.  
Examiner did not pick randomly example form US ‘430. US ‘430 exemplifies shampoo compositions, which are free of “substantially free of silicone conditioning agents and cationic polymers”. 

    PNG
    media_image3.png
    752
    1056
    media_image3.png
    Greyscale


Formulations C-F are drawn to shampoo formulations (reads on  step a. of claim 3 having the detersive surfactants drawn to ether sulfate ingredients (first and second) and cocoamidopropyl betaine and are free of cationic polymers and silicone conditioning agents).
US ‘430 also exemplifies conditioner formulations at ¶ [0167] (claimed step c) and this conditioner has amino silicone and this is drawn to amodimethicone, which is amino silicone with non-quaternized amine functional group (claims 3-4 and 8) and amino dimethicone is an amino silicone wherein the amine functional groups are attached to polysiloxane backbone (claim 9). The conditioner formulations also have stearamidopropyl dimethyl amine and citric acid and the combination of these two ingredients form a cationic surfactant also has high melting fatty compound, which are stearyl alcohol and cetyl alcohol, and example has water, drawn to aqueous carrier of claim 10). US ‘430 does not exemplify in the conditioner composition claimed silicone resin, however US ‘430 at ¶ [0080] teaches adding additional components to shampoo or conditioner or leave on treatment and this includes silicone conditioning agent and teaches silicone resins and the suitable resins can be MQ resin. MQ resin is a conditioning agent taught by us ‘430. See ¶¶ [0082-0083, 0108-112]. One of ordinary skill in the art would add MQ resin or any of the conditioning agents taught in the above paragraphs to the conditioner compositions at ¶ [0167]. 
Examiner pointed to US ‘094, which teaches hair condition compositions and also exemplifies (emphasis added) under example 4 MQ resin (claim 3) and also amino silicone, which has non-quaternized amino functional groups. The amino silicone is amino silicone-2 and this has non-quaternized amino functional group (claims 3 and 8). Example 4 also has another silicone which is amino silicone- 1 (amine functional group is attached to terminal ends of polysiloxane backbone, claim 9). Example 4 also has behenamidopropyl dimethyl amine and glutamic acid and the combination of these two ingredients form a cationic surfactant and this example also has high melting fatty compound, which is a mixture of stearyl alcohol and cetyl alcohol, and example also has water, drawn to aqueous carrier of claim 10. US ‘094 at ¶ [0057] teaches that silicone compounds provide smoothness and softness on dry hair. 
Regarding claim 5 limitation, which recites “The method of Claim 3, further comprising a step: d) applying an additional conditioning composition to the hair, and rinsing the additional conditioning composition from the hair wherein the additional conditioning composition comprise silicone compounds “.
US ‘124 teaches hair care compositions and method and US ‘124 teaches at ¶ [0002]

batch 1 composition and rinsing the composition. The same paragraph also teaches applying the
conditioning compositions one more time. Thus, US ‘124 teaches applying hair conditioning
compositions more than once.
One of ordinary skill in the  hair care art would certainly be motivated  to treat hair by applying shampoo drawn to formulations C-F and rinse the hair and apply the conditioner formulations taught at  ¶ [0167]  by US ‘430 and modify the conditioner formulations of US ‘430  by adding example 4 formulation  of US ‘094 having MQ resin(silicone resin) and amino silicone to US ‘430 in view of US ‘430 which teaches adding MQ resin (silicone resin), a conditioning agent or any other conditioning agents to conditioner compositions and treat the hair by following the regimen taught by US ‘430 and then apply another hair conditioning composition and rinse out the additional hair conditioning compostion taught by US ‘124 with the reasonable expectation of success the hair treated by shampoo and conditioner provide the hair inhibition of copper deposition on hair and the conditioner composition which has silicone resin and amino silicone provide the hair improved product stability and color stability while providing conditioning benefits and coloring benefits to hair and the additional hair conditioning composition which has silicone and other ingredients provide more conditioning effect and also styling at the same time which is beneficial to the consumer.
Appellants at pages 12-14 of the Brief, point to data at pages 22-23 of the specification and argue that the method provides reduced frizziness (not fizziness ) and hair manageability and argue that nowhere in US ‘430 and US ‘094 and US ‘124 does teach the method of treating hair the method comprising the steps of claim 3.
supra.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JYOTHSNA A VENKAT/Primary Examiner, Art Unit 1619                                                                                                                                                                                                        
Conferees:
/DAVID J BLANCHARD/Supervisory Patent Examiner, Art Unit 1619  

                                                                                                                                                                                                      /Robert A Wax/Supervisory Patent Examiner, Art Unit 1615                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.